Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-11 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
“A notebook computer, comprising: a screen base, comprising a screen body slot, a first surface and a second surface opposite to the first surface, wherein the screen body slot is through the first surface and the second surface, and the screen body slot comprises two protrusion units; a keyboard base, comprising a hook, wherein the screen base is capable of rotating relative to the keyboard base; and a fastening structure, comprising: a fastener, wherein the screen base and the keyboard base are fastened by the fastener when the screen base and the keyboard are folded and the first surface or the second surface faces the keyboard base, the fastener comprises a first fastening slot, a second fastening slot, a first side slot and a second side slot, and the two protrusion units are movably disposed in the first side slot and the second side slot, respectively, such that the fastener is capable of moving in the screen body slot; when the screen base and the keyboard are folded and the first surface faces the keyboard base, the fastener is capable of moving in the screen body slot to lock the hook to the first fastening slot; when the screen base and the keyboard are folded and the second surface faces the keyboard base, the fastener is capable of moving in the screen body slot to lock the hook to the second fastening slot ; and a plurality of positioning units, for allowing the fastener to be positioned in the screen body slot when the screen base rotates to open relative to the keyboard base.”
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the notebook computer comprising the screen body slot comprises two protrusion units; a keyboard base, comprising a hook, wherein the screen base is capable of rotating relative to the keyboard base; and a fastening structure; and the fastener comprises a first fastening slot, a second fastening slot, a first side slot and a second side slot, and the two protrusion units are movably disposed in the first side slot and the second side slot, respectively, such that the fastener is capable of moving in the screen body slot; when the screen base and the keyboard are folded and the first surface faces the keyboard base, the fastener is capable of moving in the screen body slot to lock the hook to the first fastening slot; when the screen base and the keyboard are folded and the second surface faces the keyboard base, the fastener is capable of moving in the screen body slot to lock the hook to the second fastening slot ; and a plurality of positioning units, for allowing the fastener to be positioned in the screen body slot when the screen base rotates to open relative to the keyboard base, at least these configuration in combination of the 
Some of the close prior arts of record are Yu et al (US Patent No. 8699223 B2), Urimoto et al (US Patent No.11237591 B2), Chiang et al (US Patent No. 9822561 B2) and Yun et al. (US Patent No. 7495901 B2) are all cited as teaching some elements of the claimed invention including a latch/lock mechanism for latching a panel and a host of a portable computer, and more particularly, to a two-way latch mechanism for latching a panel and a host of a portable computer and a related electronic device.
However, the mentioned pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  Specifically, the limitation highlighted above and the specific arrangement of each structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/           Primary Examiner, Art Unit 2841